     Case 2:20-cv-01001-KJM-DMC Document 15 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GARY G. HAMPTON, JR.,                              No. 2:20-CV-01001-KJM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    LORI W. AUSTIN, et al.,
15                        Defendants.
16

17                  Plaintiff, a state prisoner proceeding pro se, brings this civil rights action under

18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

19   Eastern District of California local rules.

20                  On November 23, 2020, the Magistrate Judge filed findings and recommendations,

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Plaintiff has filed objections.

23                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

24   this court has conducted a de novo review of this case. Having reviewed the file, the court finds

25   the findings and recommendations to be supported by the record and by the proper analysis.

26   /////

27   /////

28   /////
                                                         1
     Case 2:20-cv-01001-KJM-DMC Document 15 Filed 01/25/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.       The findings and recommendations filed November 23, 2020, are adopted
 3   in full;
 4                  2.       Plaintiff’s motion for injunctive relief is denied; and
 5                  3.       This matter is referred back to the assigned magistrate judge for all further
 6   pretrial proceedings.
 7   DATED: January 25, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
